IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BILL E FERGUSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1871

COMPASS BANK,

      Appellee.


_____________________________/

Opinion filed February 6, 2017.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Kelley A. Bosecker, St. Petersburg, for Appellant.

Wayne E. Klinkbeil and Tompkins A. Foster, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.